     Case 1:19-cv-00107-DCN Document 5 Filed 04/03/19 Page 1 of 2
                            UNITED STATES DISTRICT COURT
                      FOR THE District of Idaho (LIVE Database)Version 6.2.2

                                                   )
Jesus George Ayala                                 )
                                                   )    CASE NO. 1:19−cv−00107−DCN
                       Plaintiff,                  )
                                                   )
v.                                                 )    ORDER OF CONDITIONAL FILING
                                                   )
Josh Tewalt, et al.                                )
                                                   )
                      Defendant.                   )

       GREETINGS. You are receiving this Order if you fit into one of the following categories of
litigants: (1) you requested in forma pauperis (indigent filing status); (2) you are a prisoner; or (3)
you are a pro se litigant and have not submitted an in forma pauperis request or paid the filing fee.

      NOW THEREFORE IT IS HEREBY ORDERED that your request that your case be filed
and issued a case number is conditionally granted. Please be advised that you cannot proceed with
your case until the Court issues an order making a final determination on your in forma pauperis
application. If you are a prisoner, you must also wait until the Court has authorized you to proceed
with your case in an initial review order, even if you have paid the filing fee.

     Please note that if you have not requested in forma pauperis status or if your in forma
pauperis application is missing any of the following documents, your case may be dismissed:

       −       An affidavit that includes a detailed statement of your monthly income, monthly bills,
total debt, and total assets.
       −       If you are incarcerated, a certified copy of your trust fund account statement (or
institutional equivalent) for the 6−month period prior to the date you submitted your complaint.

      If you need forms for these items, please contact the prison legal resource center, call the
Clerk's office at 334−1361, or visit the court website at www.id.uscourts.gov.

      Any further pleadings or papers filed in this case must bear the appropriate caption and case
number, as set forth above. Please note that your case may be dismissed without further notice if
you have a change of address and fail to send in a notice of change of address to the Clerk of Court,
you fail to submit an in forma pauperis request, or you fail to provide the supporting documents
necessary for the Court to consider your in forma pauperis request.


DATED: 4/3/2019                                         Stephen W. Kenyon, Clerk of Court
     Case 1:19-cv-00107-DCN Document 5 Filed 04/03/19 Page 2 of 2
                                      Pro Se Litigants FAQs

What is the purpose of the Court's initial review of my case?
        Congress has authorized the Court to dismiss cases that fall into the following categories.
This dismissal occurs before the defendants are served, saving defendants from having to
needlessly respond to cases that, for one of the following reasons, have no chance at success:
        −    lack of subject matter jurisdiction
        −    failure to state a claim upon which relief can be granted
        −    a finding that the allegation of poverty is untrue
        −    the case is frivolous or malicious
        −    the complaint seeks monetary relief against a defendant who is immune from such
relief.
        If you are a non−prisoner, the Court's review of your case may simply be an order granting
or denying your in forma pauperis request.

How long will it take the Court to review my case?
     Cases are reviewed in the order in which they are received, usually between one and six
months after filing.

What can I do in my case while I wait for the Court to review my case?
      You should not attempt to obtain a summons, serve the defendants, seek default judgment,
proceed with discovery, or take other such actions unless the Court authorizes you to proceed
with your case. You may do informal tasks, such as attempting to resolve your claim with the
other party by letter, interviewing witnesses, compiling your evidence, and finding the service
addresses of the defendants.

What will the Court order in its Initial Review Order?
       An initial review order may authorize you to proceed, may order that you file an amended
complaint or petition, or may dismiss some or all of your claims. If you are authorized to
proceed and you are granted in forma pauperis status, then the Clerk of Court will serve a notice
of waiver of service of summons to the defendants on your behalf or will direct the U.S. Marshal
to serve the defendants, as may be appropriate.

If the Initial Review Order authorizes me to proceed with my case, can it still be dismissed at a
later date?
       Yes. The Initial Review Order is simply an early evaluation of whether you have stated
claims that may be valid if you have admissible evidence to prove your claims and if you follow
the correct procedures for bringing your claims. Your claims may be dismissed before trial of a
complaint or before final resolution of a habeas corpus petition for any of the following reasons:
(1) you are ordered to file an amended complaint or petition and you fail to do so; (2) you are
ordered to pay the filing fee and you fail to do so; (3) you are ordered to serve the defendants
within a certain time frame and fail to do so; or (4) the defendants file and prevail upon a motion
to dismiss or motion for summary judgment.

____________________________

         1 See 28 U.S.C. § 1915(e)(2) (applicable to prisoner and nonprisoner pro se litigants who
request in forma pauperis status in civil cases); 28 U.S.C. § 1915A (applicable to all prisoner pro
se litigants in civil cases); and 28 U.S.C. § 2243 and Rule 4 of the Rules Governing § 2254
Cases (applicable to habeas corpus cases).
